Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 1 of 25




         EXHIBIT
           A
12/27/2019                              Office of1-1
                 Case 4:19-cv-05010 Document      Harris Filed
                                                         County on
                                                                District Clerk - Marilyn
                                                                     12/27/19            Burgess Page 2 of 25
                                                                                    in TXSD

  HCDistrictclerk.com                WALLACE, HAROLD vs. ALLSTATE TEXAS LLOYDS                                         12/27/2019
                                     Cause: 201984147 CDI: 7   Court: 295

  DOCUMENTS
  Number            Document                                                                            Post Date             Pgs
                                                                                                        Jdgm
  88585484          Defendant's Original Answer                                                               12/18/2019      4
  88414790          Citation                                                                                  12/06/2019      1
  88221250          Plaintiff's Original Petition Jury Demand and Request for Disclosure                      11/22/2019      14
   ·> 88221251      Request for Issuance of Service                                                           11/22/2019      1

  88289459          Civil Process Pick-Up Form                                                                11/22/2019      1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=e8B0Nh8x2/b+2RZVlVnJc24ftBpjHAuRrfike3gC6BKTp3RdqlVlgn4bBHbM…   1/1
Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 3 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 4 of 25

                 2019-84147 / Court: 295




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
         Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 5 of 25
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 12/04/2019
                                                                                 CT Log Number 536748859
        TO:      TEXAS LITIGATION
                 ALLSTATE INSURANCE COMPANY - DFW CASUALT
                 8711 N FREEPORT PKWY #23
                 IRVING, TX 75063-2578


        RE:      Process Served in Texas

        FOR:     Allstate Texas Lloyd's (Domestic State: TX)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   HAROLD WALLACE, PLTF. vs. ALLSTATE TEXAS LLOYDS, DFT.

        DOCUMENT(S) SERVED:                Citation, Original Petition, Jury Demand and Request for Disclosure

        COURT/AGENCY:                      295th Judicial District Court Harris County, TX
                                           Case #201984147

        NATURE OF ACTION:                  Insurance Litigation

        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Dallas, TX

        DATE AND HOUR OF SERVICE:          By Process Server on 12/04/2019 at 13:07

        JURISDICTION SERVED:               Texas

        APPEARANCE OR ANSWER DUE:          By 10:00 a.m on the Monday next following the expiration of 20 days after you were
                                           served this citation and petition (Document(s) may contain additional answer dates)

        ATTORNEY(S) / SENDER(S):           Chad T. Wilson
                                           Chad T Wilson Law Firm PLLC
                                           455 East Medical Center Blvd.
                                           Suite 555
                                           Webster, TX 77598
                                           832-415-1432

        ACTION ITEMS:                      CT has retained the current log, Retain Date: 12/04/2019, Expected Purge Date:
                                           12/09/2019

                                           Image SOP

                                           Email Notification, TEXAS LITIGATION texaslitigation@allstate.com


        SIGNED:                            C T Corporation System
        ADDRESS:                           1999 Bryan St Ste 900
                                           Dallas, TX 75201-3140

        For Questions:                     877-564-7529
                                           MajorAccountTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / AZ

                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 6 of 25


                                                                        COPY OF PLEADIN PROVIDE° BY PITD,
                                          CAUSE NO. 201984147

                                           RECEIPT NO.                       0.00           C11/
                                                                                    TR 1 73699114
 PLAINTIFF: WALLACE, HAROLD                                               In The   295th
         vs.                                                              Judicial District Court
 DEFENDANT: ALLSTATE TEXAS LLOYDS                                         of Harris County, Texas
                                                                          295TH DISTRICT COURT
                                                                          Houston, TX
                                               CITATION
 THE STATE Or TEXAS
 County of Harris



 TO: ALLSTATE TEXAS LLOYDS BY SERVING THROUGH ITS REGISTERED AGENT FOR
     SERVICE CT CORPORATION SYSTEM
     1999 BRYAN STREET SUITE 900    DALLAS TX 75201 - 3136
     Attached is a copy of PLAINTIFF'S ORIGINAL PETITi0N JURY_DEMAND AND REQUEST FOR DISCLOSURE,

 This instrument was filed on the 22nd day of November. 20 9, in the above cited cause number
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.
 TO OFFICER SERVING:
       This citation was issued on 22nd day of November. 2019, under my hand and
 seal of said Court.
                                                       •acwi,se-....
 Issued at renuest of:                                   MARILYN BURGESS, District Clerk
 WILSON, CHAD TROY                                       Harris County, Texas
 455 EAST MEDICAL CENTER BLVD                            201 Caroline, Houston, Texas 77002
 SUITE 555                                               (P.O. Box 4651. Houston, Texas 77210)
 WEBSTER, TX 77598
 Tel: (832) 415-1432                             Generated By: CUERO, NELSON 7MM//11387077
 Dar Ho.: 24079587

                                    OFFICER/AUTHORIZED PERSON RETURN
 Came to hand at          o'clock      .M., on the            day of

 Executed at (address)                                                                              in

                           County at        o'clock       .M., on the         day of

         , by delivering to                                                defendant, in person, a

 true copy of this Citation together with the accompanying              copy(ies) of the Petition

 attached thereto and I endorsed on said copy of the Citation the date of delivery.
 To certify which I affix my hand officially this       day of

 FEE: $

                                                                  of                    County, Texas


                                                         By
                Affiant                                                    Deputy

 On this day,                                            , known to me to be the person whose
 signature appears on the foregoing return, personally appeared. After being by me duly sworn,
 he/she stated that this citation was executed by him/her In the exact manner recited on the
 return.

 SWORN TO AND SUBSCRIBED BEFORE ME, on this              day of



                                                                           Notary Public



 N. no.crys.P                              '73699114"
     Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 7 of 25
                                                                                                        11/22/2019 9:04 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 38720555
                                                                                                           By: Nelson Cuero
                                                                                                 Filed: 11/22/2019 9:04 AM

                          CAUSE NO.

HAROLD WALLACE,                                                  IN THE DISTRICT COURT OF

        Plainti/j

V.                                                                     HARRIS COUNTY, TEXAS

ALLSTATE TEXAS LLOYD'S,


       Defendant.                                                          JUDICIAL DISTRICT



                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Harold Wallace, ("Plaintiff'), and files Plaintiff's Original Petition, Jury

Demand, and Request for Disclosure, complaining of Allstate Texas Lloyd's ("Allstate")

(or "Defendant") and for cause of action, Plaintiff respectfully shows the following:

                                DISCOVERY CONTROL PLAN

I.       Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

         and 169.

                                             PARTIES

2.       Plaintiff, Harold Wallace, resides in Harris County, Texas.

3.       Defendant, Allstate Texas Lloyd's, is an insurance company engaged in the business of

         insurance in the State of Texas. Plaintiff requests service of citation upon Allstate Texas

         Lloyd's through its registered agent for service: CT Corporation System, 1999 Bryan St,

         Suite 900, Dallas, TX, 75201-3136. Plaintiff requests service at this time.
     Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 8 of 25




                                          JURISDICTION

4.      The Court has jurisdiction over Allstate because this Defendant engages in the business of

        insurance in the State of Texas, and the causes of action arise out of Allstate's business

        activities in the state, including those in Harris County, Texas, with reference to this

        specific case.

                                               VENUE

5.      Venue is proper in Harris County, Texas because the insured property is located in Harris

        County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

        in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                FACTS

6.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

        the Texas Insurance Code, and violations of the Texas DTPA.

7.      Plaintiff owns an Allstate Texas Lloyd's insurance policy, number 000216896931

        ("the Policy"). At all relevant times, Plaintiff owned the insured premises located at 16135

        Chasemore Drive, Spring, Texas 77379 ("the Property").

8.      Allstate or its agent sold the Policy, insuring the Property, to Plaintiff. Allstate or its agent

        represented to Plaintiff that the Policy included wind and hailstorm coverage for damage

        to Plaintiff's home. Allstate has refused the full extent of that coverage currently owed to

        Plaintiffs.

9.      On or about August 9, 2018, the Property sustained extensive damage resulting from a

        severe storm that passed through the Spring, Texas area.

10.     In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to Allstate against

        the Policy for damage to the Property. Allstate assigned claim number 0538633990 to

                                                   2
  Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 9 of 25




       Plaintiffs claim.

I I.   Plaintiff asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

12.    Damaged areas of the property include, but are not limited to, the roof, vents, flashings,

       gutters and downspouts. The storm compromised the integrity of the roof allowing water

       to enter, causing water damage to the following areas of the interior: kitchen, library,

       master bedroom, office and upstairs living room.

13.    Allstate assigned or hired Delshawn Hogan ("Hogan") to adjust the claim.

          a. Hogan had a vested interest in undervaluing the claims assigned to him by Allstate

              in order to maintain his employment. The disparity in the number of damaged items

              in his report compared to that of Plaintiffs' Third-Party Adjuster's is evidence of

              fraud on the part of Hogan. The valuation of damages that were included in Hogan's

              report compared to Plaintiffs' Third-Party Adjuster's is also evidence of fraud on

              the part of Hogan.

          b. Furthermore, Hogan was aware of Plaintiffs' deductible before adjusting the

              damages and conducting his inspection. Hogan had advanced knowledge of the

              amount of damages he needed to find in order to either deny the claim or find the

              claim below the deductible.

          c. Hogan made misrepresentations as to the amount of damage Plaintiffs' Property

              sustained as well as misrepresentations regarding how much it would cost to repair

              the damage to Plaintiffs' Property.

          d. Hogan made further misrepresentations to Plaintiffs' during his inspection. Hogan

              used his expertise to fabricate plausible explanations for why visible damage to

              Plaintiffs' Property would not be covered under the policy. Such misrepresentations

                                                3
   Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 10 of 25




               include damage to the Property owing from wear and tear and damage of a type not

               consistent with the type of claim that was made.

  14.   Allstate, through its agents, namely Hogan, conducted a substandard and improper

        inspection and adjustment of the Property, which yielded grossly inaccurate and unrealistic

        assessments of the cause, extent, and dollar amount of damage to the Property.

  15.   The initial adjustment of the claim occurred on or around May 3,2019. Hogan found that

        there was a mere $1,523.62 in damage to the property.

  16.   After application of the policy deductible of $4,450.00, Plaintiff was left without adequate

        recovery to complete proper repairs on Plaintiff's home.

  17.   To date, Plaintiffs has received $0.00 for damage to Plaintiffs Property. The damage to

        Plaintiffs Property is currently estimated at $46,642.50.

  18.   Since due demand was made on August 8, 2019, Allstate has not communicated that any

        future settlements or payments would be forthcoming to pay for the entire loss covered

        under the Policy, nor did it provide any explanation for failing to settle Plaintiff's claim

        properly.

  19.   As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant's

        grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

        properly, Allstate failed to provide full coverage due under the Policy.

• 20.   As a result of Allstate's failure to provide full coverage, along with Allstate's delay tactics

        to avoid reasonable payment to Plaintiff, Plaintiff has suffered damages.

  21.   Allstate failed to perform its contractual duties to Plaintiff under the terms of the Policy.

        Specifically, Allstate refused to pay the full proceeds of the Policy, although due demand.

        was made for an amount sufficient to cover repairs to the damaged Property, and all

                                                   4
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 11 of 25




      conditions precedent to recover upon the Policy were accomplished by Plaintiff.

22.   Defendant's misrepresentations, unreasonable delays, and continued denials constitute a

      breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

      Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

      insurance contract between Allstate and Plaintiffs.

23.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

      Plaintiff's claim in a fair manner, even though Defendant was aware of its liability to

      Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiff's

      coverage due under the Policy.

24.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiff a

      reasonable explanation for not making the full payment under the terms of the Policy.

25.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

      due to Plaintiff under the terms of the Policy. Specifically, Allstate, through its agents,

      servants, and representatives, namely Hogan, performed an outcome-oriented investigation

      of Plaintiff's claim, which resulted in a biased, unfair, and inequitable evaluation of

      Plaintiff's losses on the Property.

26.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

      of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

      Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.

                                               5
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 12 of 25




27.     Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

        of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

        Texas Insurance Code regarding timely payment of the claim. Specifically, Defendant has

        delayed payment of Plaintiff's claim longer than allowed, and Plaintiff has not received

        full payment for the claim.

28.     Defendant's wrongful acts and omissions forced Plaintiff to retain the professional services

        of the attorneys and law firm representing Plaintiff with respect to these causes of action.


       CAUSES OF ACTION AGAINST DEFENDANT ALLSTATE TEXAS LLOYD'S

                                   BREACH OF CONTRACT

29.     All allegations above are incorporated herein.

30.     Allstate is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

        intentional breach of the common-law duty of good faith and fair dealing. It follows, then,

        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between Allstate and Plaintiff.

3 I.    Allstate's failure and/or refusal to pay adequate coverage as obligated under the terms of

        the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

        contract with Plaintiff.

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

32.     All allegations above are incorporated herein.

33.     Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

        actionable by TEX. INS. CODE §541.151.

                                                  6
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 13 of 25




34.   Allstate's unfair settlement practice of misrepresenting to Plaintiff material facts relating

      to coverage constitutes an unfair method of competition and a deceptive act or practice in

      the business of insurance. TEX. INS. CODE §541.060(a)(1).

35.   Allstate's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.   Allstate's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

      denial of the claim, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.   Allstate's unfair settlement practice of failing within a reasonable time to affirm or deny

      coverage of the claim to Plaintiff constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

38.   Allstate's unfair settlement practice of refusing to pay Plaintiff's claim without conducting

      a reasonable investigation constitutes an unfair method of competition and a deceptive act

      or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

39.   All allegations above are incorporated herein.

40.   Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable by TEX. INS.

      CODE §542.060.


                                                 7
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 14 of 25




41.   Allstate's failure to notify Plaintiff in writing of its acceptance or rejection of the full claim

      within the applicable time constraints constitutes a non-prompt payment in violation of

      TEX. INS. CODE §542.056.

42.   Allstate's delay in paying Plaintiff's claim following receipt of all items, statements, and

      forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.   All allegations above are incorporated herein.

44.   Allstate's conduct constitutes a breach of the common-law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

45.   Allstate's failure to adequately and reasonably investigate and evaluate Plaintiff's claim,

      although, at that time, Allstate knew or should have known by the exercise of reasonable

      diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

      and fair dealing.

                                      DTPA VIOLATIONS

46.   All allegations above are incorporated herein.

47.   Allstate's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

      Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

      and services provided by Allstate pursuant to the DTPA. Plaintiff has met all conditions

      precedent to bringing this cause of action against Allstate. Specifically, Allstate's

      violations of the DTPA include, without limitation, the following matters:

      a.      By its acts, omissions, failures, and conduct, Allstate has violated sections

              17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate's violations

                                                  8
Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 15 of 25




          include without limitation, (I) unreasonable delays in the investigation, adjustment,

          and resolution of Plaintiffs' claim, (2) failure to give Plaintiff the benefit of the

          doubt, and (3) failure to pay for the proper repair of Plaintiff's property when

          liability has become reasonably clear, which gives Plaintiff the right to recover

          under section 17.46(b)(2).

    b.    Allstate represented to Plaintiff that the Policy and Allstate's adjusting, and

          investigative services had characteristics or benefits that they did not possess,

          which gives Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

    c.    Allstate also represented to Plaintiff that the Policy and Allstate's adjusting services

          were of a particular standard, quality, or grade when they were of another, in

          violation of section 17.46(b)(7) of the DTPA.

    d.    Furthermore, Allstate advertised the Policy and adjusting services with the intent

          not to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

    e.    Allstate breached an express warranty that the damages caused by wind and hail

          would be covered under the Policy. This breach entitles Plaintiff to recover under

          sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

    f.    Allstate's actions are unconscionable in that Allstate took advantage of Plaintiffs

          lack of knowledge, ability, and experience to a grossly unfair degree. Allstate's

          unconscionable conduct gives Plaintiff a right to relief under section 17.50(a)(3) of

          the DTPA; and

    g.    Allstate's conduct, acts, omissions, and failures, as described in this petition, are

          unfair practices in the business of insurance in violation of section 17.50(a)(4) of

          the DTPA.

                                             9
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 16 of 25




48.   Each of the above-described acts, omissions, and failures of Allstate is a producing cause

      of Plaintiffs damages. All of the above-described acts, omissions, and failures were

      committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                            FRAUD

49.   All allegations above are incorporated herein.

50.   Allstate is liable to Plaintiff for common-law fraud.

51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and Allstate knew its

      representations were false or made recklessly without any knowledge of their truth as a

      positive assertion.

52.   Allstate made the statements intending that Plaintiff act upon them. Plaintiff then acted in

      reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

      common-law fraud.

                                       KNOWLEDGE

53.   Defendant made each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiffs damages described herein.


                                    WAIVER AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.




                                               10
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 17 of 25




                                           DAMAGES

55.   Since the claim was made, Allstate has not properly compensated Plaintiff for all necessary

      repairs required, which are covered under the Policy. This has caused undue hardship and

      burden to Plaintiff. These damages are a direct result of Defendant's mishandling of

      Plaintiff's claim in violation of the laws set forth above.

56.   Defendant made the above and other false representations to Plaintiff, either knowingly or

      recklessly, as a positive assertion, without knowledge of the truth. Defendant made these

      false misrepresentations with the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

57.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and

      conduct of Defendant has caused Plaintiff damages, which include, without limitation,

      costs for all necessary repairs required to be made to Plaintiff's Property, and any

      investigative and engineering fees incurred.

58.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

      is the amount of Plaintiff's claim, consequential damages, together with attorney's fees.

59.   The damage to Plaintiffs Property is currently estimated at $46,642.50.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

      to the Policy, court costs, and attorney's fees. For knowing and intentional conduct of the



                                                 ii
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 18 of 25




      acts described above, Plaintiff asks for three (3) times Plaintiff's actual damages. TEX.

      INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiff's claim, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre-judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      Allstate owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendant for its wrongful conduct and to set an example to deter Defendant and others

      from committing similar acts in the future.

64.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

                                               12
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 19 of 25




       Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

       Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

       reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this

       action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.    As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

       that the damages sought are in an amount within the jurisdictional limits of this Court.

       As required by Rule 47(c)(3) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

       that Plaintiff seeks only monetary relief of no less than $100,000.00, but no more than

       $200,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment interest,

       and attorney fees. A jury will ultimately determine the monetary relief actually awarded, however.

       Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal rate.

                                 REQUESTS FOR DISCLOSURE

67.    Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

       within fifty (50) days from the date this request is served, the information or material described

       in Rules 190.2(b)(6) and 194.2.


                                        JURY DEMAND

68.    Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

       jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

       appropriate jury fee.

                                              PRAYER

       Plaintiff prays that Defendant, Allstate Texas Lloyd's, be cited and served to appear, and

that upon trial hereof, Plaintiff, Harold Wallace, have and recover from Defendant, Allstate Texas


                                                   13
 Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 20 of 25




Lloyd's, such sums as would reasonably and justly compensate Plaintiff in accordance with the

rules of law and procedure, as to actual, consequential, and treble damages under the Texas

Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and

exemplary damages, as may be found. In addition, Plaintiff requests the award of attorney's fees

for the trial and any appeal of this case, for all costs of Court expended on Plaintiff's behalf, for

pre-judgment and post-judgment interest as allowed by law; and for any other and further relief,

at law or in equity, to which Plaintiff, Harold Wallace, may show Plaintiff is justly entitled.



                                                           Respectfully submitted,

                                                           CFIAD T. WILSON LAW FIRM,   PLLC

                                                           By: /s/ Chad T. Wilson

                                                           Chad T. Wilson
                                                           Bar No. 24079587
                                                           Amanda J. Fulton
                                                           Bar No. 24077283
                                                           455 East Medical Center Blvd., Suite 555
                                                           Webster, Texas 77598
                                                           Telephone: (832) 415-1432
                                                           Facsimile: (281) 940-2137
                                                           eservice@cwilsonlaw.com
                                                           cwilson@cwilsonlaw.com
                                                           afulton@cwilsonlaw.com
                                                      0,

                                                           ATTORNEYS FOR PLAINTIFF




                                                 14
Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 21 of 25             12/6/2019 3:31 PM
                                                         Marilyn Burgess - District Clerk Harris County
                                                                              Envelope No. 39054005
                                                                                      By: Kenya Kossie
                                                                             Filed: 12/6/2019 3:31 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
    Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 22 of 2512/18/2019 10:01 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 39345927
                                                                                                         By: Kenya Kossie
                                                                                             Filed: 12/18/2019 10:01 AM

                                          NO. 2019-84147


 HAROLD WALLACE                                 §                IN THE DISTRICT COURT
    Plaintiff                                   §
                                                §
 VS.                                            §                HARRIS COUNTY, TEXAS
                                                §
 ALLSTATE TEXAS LLOYD’S                         §
    Defendant                                   §                295TH JUDICIAL DISTRICT

                            DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Allstate Texas Lloyds, Defendant in the above styled and numbered cause

of action, and in response to the complaints filed against it, would respectfully show unto this

Honorable Court and Jury as follows:

                                                    I.

                                       GENERAL DENIAL

       At this time Defendant asserts a general denial to Plaintiff’s Original Petition and all

amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,

and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and

allegations, by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                                    II.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit.

                                                 III.


                                                    1
    Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 23 of 25



                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because conditions precedent to Plaintiff’s

recovery have not occurred. For example, and without limitation, Plaintiff failed to provide

proper written notice prior to suit as required by Section 541 of the Texas Insurance Code and by

' 17.50(a) of the Texas Business and Commerce Code (Texas DTPA).

                                                 IV.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because some or all of Plaintiff’s claims

are excluded by the applicable insurance policy.

                                                 V.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the injuries, damages, and losses

alleged in Plaintiff’s pleadings, none being admitted, were proximately caused in whole or in part

by the fault or negligence of Plaintiff or others. Accordingly, Plaintiff’s claims are barred or must

be reduced under the doctrine of contributory or comparative fault.

                                                 VI.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to cooperate in the

handling of his claim, as required by the policy.

                                                VII.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for punitive damages is barred because such an award would violate

Defendant’s due process, equal protection, and other rights under the United States Constitution

                                                    2
    Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 24 of 25



and the Constitution of the State of Texas.

                                               VIII.

                              SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages

under applicable state law.

                                                IX.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are subject to the proportionate responsibility provisions of Chapter 33

of the Texas Civil Practice and Remedies Code, including without limitation the requirement of '

33.003 thereof that the trier of fact determine the relative responsibility of each claimant,

defendant, and responsible third party that may be joined in this suit.

                                                 X.

                               NINTH AFFIRMATIVE DEFENSE

       Defendant hereby gives notice that it intends to rely upon such other defenses as may

become available or apparent during the course of discovery and thus reserves its right to amend

this answer.

                                                XI.

                               TENTH AFFIRMATIVE DEFENSE

       Defendant asserts the limitations and restrictions contained in Chapter 41 of the Texas Civil

Practice and Remedies Code.



       WHEREFORE, PREMISES CONSIDERED, Defendant, Allstate Texas Lloyd’s prays that

the Plaintiff recover nothing of and from the Defendant by reason of this suit, that Defendant be

                                                 3
    Case 4:19-cv-05010 Document 1-1 Filed on 12/27/19 in TXSD Page 25 of 25



discharged without delay, with costs of court, and for such other and further relief, both general

and special, at law and in equity, to which Defendant may show itself justly entitled, and for which

Defendant will in duty bound, forever pray.

                                              Respectfully submitted,

                                              HOPE & CAUSEY, P. C.

                                              /s/ John M. Causey
                                              John M. Causey
                                              State Bar No.
                                              P. O. Box 3188
                                              Conroe, Texas 77305-3188
                                              (936) 441-4673 - Metro
                                              (936) 441-4674 - Facsimile
                                              hcdocket@hope-causey.com

                                              ATTORNEYS FOR DEFENDANT

       Please be advised that the only valid email address for service of all documents in all
matters handled by this firm is hcdocket@hope-causey.com.


                                CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that
the original of Defendant’s Original Answer has been filed with the clerk of the court in writing,
and a true and correct copy of Defendant’s Original Answer has been delivered to all interested
parties on 18 of December, 2019, correctly addressed to:

       Chad T. Wilson
       Amanda J. Fulton
       CHAD T. WILSON LAW FIRM, PLLC
       455 East Medical Center Blvd., Suite 555
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       afulton@cwilsonlaw.com
        ATTORNEY FOR PLAINTIFF

                                                         /s/ John M. Causey
                                                         John M. Causey


                                                 4
